Citation Nr: 1312798	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  05-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to July 1967. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2004 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and written statements received at the RO in August 2005, August 2006, August 2007 and June 2008, the Veteran requested hearings before a Decision Review Officer (DRO) and the Board.  However, in a written statement received in September 2008, the Veteran indicated that he no longer wanted a hearing.  The Board thus deems the DRO and Board hearing requests withdrawn, the latter pursuant to 38 C.F.R. § 20.702(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file reflects that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran's claims were previously remanded by the Board for further development in January 2010 and March 2012 for further evidentiary development.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board for appellate proceedings.  

The issue of entitlement to service connection for fibromyalgia has been raised by the record.  See the April 2012 VA examination report.  However, since this claim has not been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and thus, it must be REFERRED to the AOJ.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Characterization of the issues on appeal

In December 2002, the Veteran filed claims to establish service connection for, inter alia, a right shoulder condition and arthritis of both hips, both knees and the left hand.  See a December 2002 VA Form 21-526 (Veteran's Application of Compensation or Pension).  Further, in an April 2005 statement, the Veteran asserted a claim to establish service connection for residuals of a bilateral wrist injury.  See an April 2005 statement from the Veteran.  

During the pendency of the appeal, the Veteran's claims have been recharacterized several times, and, most recently, the Board and the AMC have denominated such as claims to establish service connection for arthritis of these varying body parts.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

As will be discussed in detail below, the Veteran has been diagnosed with varying disorders affecting his knees, hips, wrists, left and right shoulder since filing his original claims.  In light of the Court's decision in Clemons and the varying diagnoses rendered during the pendency of the appeal, the Board has recharacterized this issues as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally asserts that he has current disorders of the left hand, the right shoulder, both knees, both hips and both wrists which are the result of his active military service.  

Review of the Veteran's service treatment records reflects that he fractured the midportion of his fifth metacarpal and was treated with an ulnar nerve block at the elbow in March 1964.  He continued to receive treatment for this injury until at least June 1964.  Although the Veteran's service treatment records do not specify whether this injury affected the Veteran's left or right hand, the April 2012 VA examiner noted that the Veteran sustained such a fracture injury to his left hand during active duty.  See the April 2012 VA examination report.  

Also, while the Veteran's service treatment records document complaints of and treatment for painful arc syndrome and supraspinitis tendonitis of the left shoulder between July 1964 and September 1964, an August 1964 x-ray report reflects that the Veteran also complained of right shoulder pain upon elevation of his arms.  

The Veteran's service treatment records are negative of any instance of complaints of and treatment for disorders of either wrist, hip or knee.  However, the Board observes that the Veteran was involved in motor vehicle accident in August 1966.  While the treatment records surrounding this event focus on injuries to the Veteran's head and low back, the Board concedes that such an accident undoubtedly resulted in trauma, however slight, to the Veteran's hips, wrists, and knees.  

In a report of medical history completed in connection with post-service employment shortly after the Veteran's separation from service in July 1967, the Veteran specifically denied experiencing pain or arthritis in any of his joints, to include his shoulders and knees.  

Private treatment records from Dr. W.N.G. reflect diagnoses of right carpal tunnel syndrome and bursitis of the right shoulder in December 1993 and December 1995, respectively.  Private treatment records from Dr. M.R.Z. reflect that, in December 1995, the Veteran reported right shoulder pain since his service in the Republic of Vietnam, and he was diagnosed with right shoulder impingement syndrome and right carpal tunnel syndrome in February 1996.  

The Veteran was provided a VA examination in connection with his claims in July 2003, and x-ray testing at that time showed patellofemoral degenerative joint disease of the right knee and degenerative changes of the right shoulder indicative of impingement syndrome.  See the July 2003 VA examination report.  Later that month, the Veteran underwent a private whole-body planar imaging test which revealed "vague increased activity" in the right shoulder region and both knees which was "consistent with degenerative change[s]."  See a July 2003 whole-body planar imaging test.  

In January 2005, the Veteran submitted a written statement from Dr. R.M.C., asserting that he treated the Veteran from 1967 to 1993 for multiple disorders, to include osteoarthritis of the right shoulder, left hand, both knees and both wrists.  See a January 2005 statement from Dr. R.M.C.  However, the Veteran's claims file and Virtual file are devoid of reports of x-ray testing completed by Dr. R.M.C. which are consistent with this statement.  

A May 2005 VA examination report reflects the Veteran's reports of pain in the right wrist; however, x-ray testing was not completed, and no diagnosis was rendered concerning either of the Veteran's wrists or his left hand.  See the May 2005 VA examination report.  

A December 2005 VA examination report reflects a diagnosis of right shoulder impingement syndrome and the examiner's statement that the Veteran has "multiple site arthralgia, which is due to periarticular and para-articular soft tissue inflammation and pain, including multiple sites of tendonitis and myositis."  While the examiner noted that the Veteran utilized bilateral assistant devices on his wrists, the cause for this was not noted and no diagnoses were rendered regarding either wrist.  Also, the examiner generally stated: 

"[M]y review of his records and my examination led me to a rather firm opinion which must include speculation because documentation is hard to come by.  However, I think it is far more likely than not that that this [V]eteran's problems started and were recorded to have been present while he was on active duty, then continued to the present time, and now he is approaching complete disability."  

See the December 2005 VA examination report.  

The Veteran was provided a VA examination in connection with his claim to establish service connection for a bilateral wrist disorder in June 2006.  X-ray testing of the Veteran's wrists in connection with this examination did not reflect degenerative joint disease of either wrist; however, degenerative changes at the base of each metacarpophalangeal joint were present.  The examiner opined that the Veteran's bilateral wrist pain was due to the use of tow bar equipment during service.  See the June 2006 VA examination report.   

The Veteran was provided a VA examination of his hands in March 2007; however, no diagnosis or opinion was discussed with regard to the Veteran's left hand.  See the March 2007 VA examination report.  

A June 2008 VA general examination report reflects diagnoses of bilateral hip sprains with negative x-ray testing in December 2007, bilateral carpal tunnel syndrome, and severe degenerative change of the carpal and metacarpal joints of the left thumb.  The June 2008 VA examiner did not render any nexus opinions with regard to these diagnosed disorders.  See the June 2008 VA general examination report.  

In January 2010, the Board noted the contradictory medical evidence, recounted above, concerning the varying diagnoses and conclusory medical opinions of record.  At that time, the Board noted the possibility, as stated by the December 2005 VA examiner, that the Veteran's reports of pain throughout his body may be indicative of "widespread multi-site arthralgia," and concluded that further VA examinations were necessary to determine the nature and etiologies of his alleged disorders.  Accordingly, the Board directed the RO to return the claims file to the examiner who conducted the December 2005 VA examination for clarification regarding which of the claimed joints were affected by the widespread arthralgia and which were affected by arthritis, confirmed on x-rays, or other medical conditions, and for an opinion addressing the etiology of all claimed joint disabilities shown to exist.  The Board advised the RO to transfer the claims file to a different examiner for a new VA examination if the December 2005 examiner was not available.   

The RO transferred the Veteran's claims file to a new VA examiner for an opinion addressing the aforementioned matters, not an examination, as instructed.  Such an opinion was obtained and is dated in June 2010.  In the June 2010 VA opinion, the examiner discussed some, but not all, of the disabilities at issue in this case, did not address which joints were affected by the widespread arthralgia, did not address many pertinent medical findings of record (the June 2010 VA examiner appears to have reviewed the service treatment records and December 2005 VA examination report only), and did not provide rationale in ruling out a relationship between the disabilities he discussed and the Veteran's service.  

After the Veteran's claims continued to be denied by the AMC in a June 2011 supplemental statement of the case, the case was returned to the Board.  

In a VA Form 21-4138 (Statement In Support Of Claim) received in July 2011, the Veteran asserted that the June 2010 VA opinion was inadequate for the purpose of adjudicating his claims, as he was not afforded a new VA examination in light of the unavailability of the December 2005 VA examiner to provide the requested opinion.  After noting this assertion as well as the substantive inadequacies of the June 2010 VA opinion, outlined above, the Board concluded, in a March 2012 remand, that the January 2010 remand directives had not been substantially complied with, and thus another remand was necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand, and when the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.)  

Specifically, in the March 2012 remand, the Board instructed that the Veteran be afforded a VA examination to identify all disorders of the Veteran's right shoulder, left hand, both knees, both hips, and both wrists, which were present during the pendency of the Veteran's appeal.  Thereafter, for each disorder identified, the examiner was to state an opinion concerning whether or not such was related to the Veteran's active duty.  A March 2012 VA examination request from the AMC reflects that the Board's March 2012 remand directives were recounted, verbatim.  

The Veteran was provided a VA examination in April 2012.  After a thorough review of this VA examination, the Board concludes that it, too, is inadequate for the purpose of adjudicating the Veteran's claims, and thus, another remand is necessary.  

Initially, the April 2012 VA examiner states that x-ray testing of the Veteran's left hand, right shoulder, hips, knees and wrists was completed.  However, while the examination report reflects the examiner's comments concerning whether or not this testing reflected degenerative joint disease of the various body parts, the x-ray tests, themselves, are not associated with the Veteran's claims file or Virtual VA file.  To the extent that the x-ray reports are not associated with the claims file or Virtual VA file, the Court has held that that records generated by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Inclusion of the April 2012 x-ray reports would have been particularly helpful with regard to the Veteran's right knee disorder claim, as degenerative joint disease was previously diagnosed on x-ray testing in July 2003, and yet, it appears to have resolved by April 2012 without comment from the examiner.  

Further, it appears that the April 2012 VA examiner limited the inquiries regarding the Veteran's left hand, right shoulder, hips, knees and wrists to whether or not degenerative joint disease was present.  Specifically, the prior diagnoses of left shoulder bursitis, bilateral carpal tunnel syndrome, bilateral hip sprains, and bilateral patellofemoral syndrome were neither confirmed nor ruled out, and the opinions rendered by the April 2012 VA examiner did not address the etiology of these previously-diagnosed disorders.  As such, it is unclear whether these disorders have resolved or were, in the opinion of the April 2012 VA examiner, previously misdiagnosed.  

Also, the Board notes that the April 2012 VA examination report contains inconsistent statements regarding the Veteran's medical history.  Specifically, although the April 2012 examiner noted that the Veteran's service treatment records reflected an in-service left hand injury, the negative nexus opinion was premised on the lack of an in-service left hand injury.  Further, the unfavorable nexus opinion concerning the Veteran's right shoulder was premised on a lack of in-service complaints of or treatment for a right shoulder disorder; however, as noted above, the Veteran reported pain in his right shoulder upon elevation of his right arm in August 1964.  

The Court has firmly held that when VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2 (2012).  As the April 2012 VA examination is inadequate for the purpose of adjudicating the Veteran's claims, another remand is necessary.  Stegall, supra.  

As these claims must be remanded for other matters, the Board concludes that the RO/AMC should contact the Veteran and request that he identify any treatment records (VA or non-VA) which may be extant and unassociated with the claims file.  After obtaining necessary release(s) from the Veteran concerning any identified records, such should be sought and associated with the claims file or Virtual VA file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and request that he identify any treatment records (VA or non-VA) which are pertinent to his present appeal.  All identified VA treatment records which are not already associated with the record should be obtained, to specifically include the results of x-ray testing completed at the April 2012 VA examination.  After the receipt of one or more completed releases, the identified private treatment records should be sought and obtained.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature and etiologies of his claimed disorders concerning his right shoulder, left hand, hips, wrists, and knee.  The complete record, to include the Veteran's claims file and Virtual VA file, must be made available to and reviewed by the examiner.  The examiner's review of the complete record must be noted in the examination report.  Any testing deemed necessary, to include x-ray testing, MRI testing, and/or neurological testing, must be accomplished.  After the completion of above as well as an interview with and physical examination of the Veteran, the examiner must fully address the following:  

a.  Identify all current right shoulder disorders.  

b.  For each disorder identified in part (a), provide an approximate date of onset.  

c.  If impingement syndrome, degenerative joint disease, and/or bursitis of the right shoulder are not currently identified, the examiner must reconcile this with the previous medical evidence of record reflecting such diagnoses, to include a complete, rationalized discussion of whether any or all of these previously-identified disorders have resolved or were misdiagnosed.  

d.  For each disorder identified in part (a), provide an opinion concerning whether such is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms which may be assumed to have occurred as described by the Veteran.  

e.  Identify all current left hand disorders.  

f.  For each disorder identified in part (e), provide an approximate date of onset.  

g.  If degenerative joint disease of any part of the left hand, to include the left first metacarpophalangeal joint, is not currently identified, the examiner must reconcile this with the previous medical evidence of record reflecting this diagnosis, to include a complete, rationalized discussion of whether any or all of this previously-identified disorder has resolved or was misdiagnosed.  

h.  For each disorder identified in part (e), provide an opinion concerning whether such is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms which may be assumed to have occurred as described by the Veteran.  

i.  Identify all current disorders of either hip.  

j.  For each disorder identified in part (i), provide an approximate date of onset.  

k.  If a sprain of either hip is not currently identified, the examiner must reconcile this with the previous medical evidence of record reflecting these diagnoses, to include a complete, rationalized discussion of whether any or all of these previously-identified disorders have resolved or were misdiagnosed.  

l.  For each disorder identified in part (i), provide an opinion concerning whether such is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms which may be assumed to have occurred as described by the Veteran.  

m.  Identify all current disorders of either knee.  

n.  For each disorder identified in part (m), provide an approximate date of onset.  

o.  If a patellofemoral syndrome or degenerative joint disease of either knee is not currently identified, the examiner must reconcile this with the previous medical evidence of record reflecting these diagnoses, to include a complete, rationalized discussion of whether any or all of these previously-identified disorders have resolved or were misdiagnosed.  

p.  For each disorder identified in part (m), provide an opinion concerning whether such is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms which may be assumed to have occurred as described by the Veteran.  

q.  Identify all current disorders of either wrist.  

r.  For each disorder identified in part (q), provide an approximate date of onset.  

s.  If carpal tunnel syndrome of either wrist is not currently identified, the examiner must reconcile this with the previous medical evidence of record reflecting these diagnoses, to include a complete, rationalized discussion of whether any or all of these previously-identified disorders have resolved or were misdiagnosed.  

t.  For each disorder identified in part (q), provide an opinion concerning whether such is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms which may be assumed to have occurred as described by the Veteran.  

The examiner must provide detailed rationale, with specific references to the record, for the all opinions expressed, specifically addressing the Veteran's allegations of persistent symptomatology.  

If any opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



